     Case 1:12-cr-00364-NONE-SKO Document 59 Filed 06/02/20 Page 1 of 1
                                                                  (SPACE BELOW FOR FILING STAMP ONLY)
 1

 2
      ROGER S. BONAKDAR #253920
 3    2344 TULARE STREET, SUITE 301
      FRESNO, CALIFORNIA 93721
 4    PHONE (559) 495-1545
      FAX (559) 495-1527
 5
      ATTORNEY FOR DAVID PANYANOUVONG
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10                                                ******
      UNITED STATES OF AMERICA,                            Case No.: 1:12-CR-00364-01-LJO
11
                     Plaintiff,
12
                                                           ORDER GRANTING REQUEST TO
13           v.                                            TRAVEL ABROAD AND FOR EARLY
                                                           TERMINATION OF SUPERVISED
14    DAVID PANYANOUVONG, et al.,                          RELEASE

15                   Defendants.                           (Doc. No. 54)

16           Defendant DAVID PANYANOUVONG has moved for early termination of his

17    supervised release, or in the alternative, for leave to travel outside the United States. The
18    government does not oppose the granting of early termination and the probation office takes no
19
      position but reports that defendant has been in compliance with the conditions of supervision
20
      and is on a low-risk supervision status. Good cause appearing, defendant’s motion for early
21
      termination of supervision (Doc. No. 54) will be granted and his alternative motion for
22
      permission travel will be terminated as having been rendered moot by the order granting early
23
      termination of supervision.
24

25
      IT IS SO ORDERED.
26
         Dated:     June 2, 2020
27                                                         UNITED STATES DISTRICT JUDGE
28
                                                       1
              ORDER GRANTING MOTION TO TERMINATION SUPERVISION & PERMISSION TO TRAVEL
